MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                         Apr 25 2017, 8:09 am
court except for the purpose of establishing
                                                                      CLERK
the defense of res judicata, collateral                           Indiana Supreme Court
                                                                     Court of Appeals
estoppel, or the law of the case.                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeffery L. Taylor,                                       April 25, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         84A04-1609-CR-2254
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable John T. Roach,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         84D01-1509-F3-2179



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 84A04-1609-CR-2254 | April 25, 2017     Page 1 of 6
                                Case Summary and Issue
[1]   Following a jury trial, Jeffrey Taylor was convicted of battery by means of a

      deadly weapon, a Level 5 felony. On appeal, Taylor raises the sole issue of

      whether there was sufficient evidence to support his conviction. Concluding

      the State presented sufficient evidence, we affirm Taylor’s conviction.



                            Facts and Procedural History
[2]   The facts most favorable to the verdict reveal that on September 5, 2015, Taylor

      and his girlfriend, Aurora Garcia, began drinking malt liquor around 12:00 p.m.

      After drinking all day, Taylor became angry and verbally abusive during an

      argument that evening. Taylor then grabbed a knife and tried to stab Garcia,

      but she blocked his attempt with her left wrist. The knife left a gash in Garcia’s

      left wrist and she was “bleeding all over the place.” Transcript, Volume 1 at 8.

      Garcia wanted to call an ambulance, but Taylor had taken her phone and

      would not let her leave or call for help. Garcia attempted to stop the bleeding

      with toilet paper and a rag, but was unsuccessful. Taylor then told Garcia they

      were going to bed; she waited for him to fall asleep and ran to her neighbor’s

      house to call the police. When law enforcement arrived, Garcia told them

      Taylor stabbed her.


[3]   The State charged Taylor with criminal confinement, a Level 3 felony; battery

      by means of a deadly weapon, a Level 5 felony; and domestic battery, a Class A

      misdemeanor. At trial and on cross-examination, Taylor’s attorney elicited


      Court of Appeals of Indiana | Memorandum Decision 84A04-1609-CR-2254 | April 25, 2017   Page 2 of 6
testimony from Garcia concerning her physical and mental health. Garcia

testified she has been diagnosed with schizophrenia, autism, bipolar disorder,

and that she often has trouble remembering things. While at the hospital

several hours after calling the police, Garcia had a blood alcohol content of

0.161. When asked why she did not tell the 911 operator she had been stabbed

or request a paramedic, Garcia responded, “[y]ou have to understand I was

drunk that day, I could of said something, I don’t even remember what

happened from that date to now. I don’t even remember what I did yesterday

and people want me to remember what I did eight . . . months ago.” Id. at 22.

Taylor’s attorney and Garcia also engaged in colloquy that went as follows:


        [Counsel]:       So what you are telling this jury is that you really
                         don’t remember everything that happened?

        [Garcia]:        Yes I am.

        [Counsel]:       And what you’re telling the jury is, is that they can’t
                         believe that your testimony is one-hundred percent
                         accurate, right? . . .

        [Garcia]:        Yes.


Id. at 38. Taylor’s attorney also asked Garcia if her recollection of the events

was mistaken, and Garcia responded, “[No,] I had been stabbed.” Id. at 22. In

addition, Taylor’s attorney asked Garcia why she lied to the police, telling them

Taylor arrived at her house around 11:00 p.m. Garcia responded that her

housing situation does not permit others to live with her, so she told the police

Taylor was just visiting.



Court of Appeals of Indiana | Memorandum Decision 84A04-1609-CR-2254 | April 25, 2017   Page 3 of 6
[4]   A jury found Taylor guilty of battery by means of a deadly weapon, a Level 5

      felony, and the trial court sentenced Taylor to five years in the Indiana

      Department of Correction. Taylor now appeals. Additional facts will be added

      as necessary.



                                 Discussion and Decision
                                     I. Standard of Review
[5]   In reviewing the sufficiency of the evidence to support a conviction, we neither

      reweigh the evidence nor judge the credibility of the witnesses, and we affirm if

      there is substantial evidence of probative value supporting each element of the

      crime from which a reasonable trier of fact could have found the defendant

      guilty beyond a reasonable doubt. Wright v. State, 828 N.E.2d 904, 905-06 (Ind.

      2005). It is the job of the fact-finder to determine whether the evidence in a

      particular case sufficiently proves each element of an offense, and we consider

      conflicting evidence most favorably to the trial court’s ruling. Id. at 906.


                                    II. Incredible Dubiosity
[6]   Taylor’s sole contention on appeal is that Garcia’s testimony was incredibly

      dubious and, as such, there is insufficient evidence to support his conviction.

      Our supreme court has explained the incredible dubiosity rule as follows:

              Appellate courts may impinge upon a jury’s function to judge the
              credibility of a witness . . . by applying the “incredible dubiosity”
              rule. Application of the incredible dubiosity rule is limited to
              cases with very specific circumstances because we are extremely

      Court of Appeals of Indiana | Memorandum Decision 84A04-1609-CR-2254 | April 25, 2017   Page 4 of 6
              hesitant to invade the province of the jury. . . . [T]o warrant
              application of the incredible dubiosity rule, there must be: 1) a
              sole testifying witness; 2) testimony that is inherently
              contradictory, equivocal, or the result of coercion; and 3) a
              complete absence of circumstantial evidence.


      Smith v. State, 34 N.E.3d 1211, 1221 (Ind. 2015) (citations and some internal

      quotations omitted). Although not impossible, the “incredible dubiosity” test is

      a difficult standard to meet and requires great ambiguity and inconsistency in

      the evidence. Moore v. State, 27 N.E.3d 749, 756 (Ind. 2015). “The testimony

      must be so convoluted and/or contrary to human experience that no reasonable

      person could believe it.” Id. (citation omitted).


[7]   The incredible dubiosity rule does not apply to Garcia’s testimony because her

      testimony was not so convoluted or contrary to human experience such that no

      reasonable person could believe it. Garcia’s testimony was not inherently

      contradictory, as she never wavered in her claim Taylor stabbed her. Cf. Gaddis

      v. State, 253 Ind. 73, 80, 251 N.E.2d 658, 661-62 (1969) (holding “[w]here the

      state’s chief prosecuting witness, by his own admission is unsure as to the

      identity of the criminal, and where other evidence or lack thereof would support

      such uncertainty . . . such identification, as a matter of law, is insufficient

      evidence”). When the police arrived on the evening of September 5, 2015,

      Garcia told them Taylor stabbed her, and her allegation remained the same all

      the way through trial. As to why she was untruthful with the police regarding

      when Taylor arrived to her apartment, Garcia explained her concerns about

      being evicted if her landlord discovered Taylor had been living with her.

      Court of Appeals of Indiana | Memorandum Decision 84A04-1609-CR-2254 | April 25, 2017   Page 5 of 6
[8]    Moreover, we cannot say Garcia’s mental health diagnoses and level of

       intoxication make her testimony incredibly dubious. Garcia openly discussed

       her numerous diagnoses and acknowledged her high blood alcohol content and

       struggles to remember all the details of the evening. The potential uncertainty

       of Garcia’s testimony “was put squarely before the jury, [and] the jury had the

       ability to perform its role as a trier of fact and determine the extent to which it

       affected the integrity of [her] testimony.” Edwards v. State, 753 N.E.2d 618, 623

       (Ind. 2001). Therefore, we cannot conclude Garcia’s testimony was incredibly

       dubious.



                                               Conclusion
[9]    The State presented sufficient evidence to support Taylor’s conviction.

       Accordingly, we affirm.


[10]   Affirmed.


       Vaidik, C.J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 84A04-1609-CR-2254 | April 25, 2017   Page 6 of 6